                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 1 of 25 Page ID #:1


                                    KAZEROUNI LAW GROUP, APC
                                1
                                    Abbas Kazerounian, Esq. (SBN: 249203)
                                2   ak@kazlg.com
                                    Jason A. Ibey, Esq. (SBN: 284607)
                                3
                                    jason@kazlg.com
                                4   Nick Barthel, Esq. (SBN: 319105)
                                    nicholas@kazlg.com
                                5
                                    245 Fischer Avenue, Unit D1
                                6   Costa Mesa, CA 92626
                                    Telephone: (800) 400-6808
                                7
                                    Facsimile: (800) 520-5523
                                8
                                    [Additional Plaintiff’s Counsel on Signature Page]
                                9
                                    Attorneys for Plaintiff
                               10
                                                        UNITED STATES DISTRICT COURT
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                                       CENTRAL DISTRICT OF CALIFORNIA
    COSTA MESA, CA 92626




                               12                             EASTERN DIVISION
                               13
                                    LAKESIA COOK, Individually                Case No.:
                               14   and On Behalf of All Others
                                    Similarly Situated,                       CLASS ACTION COMPLAINT FOR
                               15                                             VIOLATIONS OF:
                               16
                                                                              1) CONSUMER LEGAL REMEDIES
                                                 Plaintiff,                      ACT, CAL. CIVIL CODE §§ 1750,
                               17
                                                                                 ET SEQ.;
                               18                             v.              2) FALSE ADVERTISING LAW,
                               19                                                CAL. BUS. & PROF. §§ 17500, ET
                                                                                 SEQ.;
                               20   INTUIT, INC.,                             3) UNFAIR COMPETITION LAW,
                               21                                                CAL. BUS. & PROF. §§ 17200, ET
                                                                                 SEQ.;
                               22                Defendant.                   4) NEGLIGENT
                               23                                                MISREPRESENTATION; AND
                                                                              5) INTENTIONAL
                               24
                                                                                 MISREPRESENTATION.
                               25
                                                                              [JURY TRIAL DEMANDED]
                               26
                               27

                               28
                                    Case #                                                         Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                          Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 2 of 25 Page ID #:2



                                 1                                        INTRODUCTION
                                 2   1.    Plaintiff, LAKESIA COOK, (“Plaintiff”) brings this Class Action Complaint
                                 3         to challenge the deceptive advertising and business practices of Defendant,
                                 4         Intuit, Inc. (“Intuit” or “Defendant”) with regard to Defendant’s tax filing
                                 5         software commonly known as “Turbo Tax,” by which Intuit used to
                                 6         promote/advertise purportedly “Free” tax filing services to millions of low
                                 7         earning Americans, only to deliberately divert them to their paid software
                                 8         services despite the consumers being eligible to obtain such tax-filing services
                                 9         at no cost at all.
                                10   2.    Intuit and other electronic tax filing service providers entered into an
                                11         agreement with the IRS (“Internal Revenue Service”) to service millions of
                                12         low-income earning taxpayers. The initiative that sprung from this agreement
                                           came to be known as the “Free File Program”. See (https://www.irs.gov/e-file-
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         providers/about-the-free-file-program). The Free File Program requires all the
                                15         tax filing service providers that are a party to the agreement to provide online
                                16         tax preparation and electronic filing at no cost to those taxpayers who make
                                17         less than $66,000 or less in gross annual income.
                                18   3.    However, due to the manner in which Intuit’s markets the Turbo Tax software
                                19         online through search engines such as Google, more often than not consumers
                                20         like the Plaintiff and others are intentionally lead to paid versions of the tax
                                21         filing software of the Defendant, or a very limited “free” version of tax filing
                                22         that helps only the most basic of tax returns before prompting the individual to
                                23         pay for extra services if your tax return is not the simplest.
                                24   4.    Although Defendant does have a software program that complies with the Free
                                25         File Program (“Turbo Tax Freedom Edition”) that was initiated in partnership
                                26         with the IRS, Defendant employs practices that make this particular program
                                27         difficult to find online by using certain coding tactics that segregate the true
                                28
                                     Case #                                  2 of 25                        Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                          Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 3 of 25 Page ID #:3



                                 1         Free File Program compliant program that includes numerous tax file forms
                                 2         from the very limited “free” edition.
                                 3   5.    The Turbo Tax Free File Program compliance software is not even accessible
                                 4         on Intuit’s main Turbo Tax website. Instead, consumers have to type in the
                                 5         specific phrase in the search engine to ensure they got the right link to pop up
                                 6         during the search.
                                 7   6.    These kinds of deceptive practices are a direct breach of the agreement that
                                 8         Intuit entered into via the Free File Program and result in the exploitation of
                                 9         millions of consumers paying for services that should have been truly free as
                                10         advertised and per the qualifications set by the Free File Program.
                                11   7.    Plaintiff allege as follows upon personal knowledge as to their own acts and
                                12         experiences, and, as to all other matters, upon information and belief,
                                           including investigation conducted by Plaintiff’s attorneys.
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   8.    Defendant’s nationwide sale and advertising of deceptively marketed
                                15         electronic tax filing products are violations of: (1) California’s Consumer
                                16         Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2)
                                17         California’s False Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et
                                18         seq.; (3) California’s Unfair Competition Law (“UCL”), Bus. & Prof. Code §§
                                19         17200, et seq.; and constitute (4) negligent misrepresentation; and (5)
                                20         intentional misrepresentation.
                                21   9.    This conduct caused damages to Plaintiff and others similarly situated in
                                22         California, and requires restitution and injunctive relief to remedy and prevent
                                23         further harm.
                                24   10. Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                25         includes all agents, employees, officers, members, directors, heirs, successors,
                                26         assigns, principals, trustees, sureties, subrogees, representatives and insurers
                                27         of the named Defendant.
                                28
                                     Case #                                 3 of 25                         Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                        Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 4 of 25 Page ID #:4



                                 1                                   JURISDICTION AND VENUE
                                 2   11. This Court has subject matter jurisdiction over this action under 28 U.S.C.
                                 3        §1332(d)(2) of the Class Action Fairness Act of 2005 because: (i) there are
                                 4        100 or more class members, (ii) there is an aggregate amount in controversy
                                 5        exceeding $5,000,000, exclusive of interest and costs, and (iii) there is
                                 6        minimal diversity because at least one Plaintiff is from a different state than
                                 7        that of the Defendant.
                                 8   12. Venue is proper, as many of the acts and transactions giving rise to this action
                                 9        occurred in California and within this judicial district, since Defendant:
                                10                (a)    is authorized to conduct business in California and has
                                11                       intentionally availed itself of the laws and markets within this
                                12                       district;
KAZEROUNI LAW GROUP, APC




                                13                (b)    does substantial business within this judicial district through
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                       marketing and advertising of its TurboTax Product in this
                                15                       district; and,
                                16                (c)    is subject to personal jurisdiction because it has availed itself
                                17                       of the laws and markets within this Judicial District.
                                18                                          PARTIES
                                19   13. Plaintiff is a natural person and citizen of the State of California.
                                20   14. Upon information and belief, Defendant is a corporation that is organized and
                                21        exists under the laws of the State of Delaware.
                                22   15. For many years, Defendant has manufactured and/or distributed various
                                23        products, including Turbo Tax, a widely used electronic tax preparation and
                                24        filing software product and service.
                                25                                    NATURE OF THE CASE
                                26   16. At all times relevant, Defendant made and continues to make affirmative
                                27        misrepresentations and deceptive marketing practices regarding its product
                                28        Turbo Tax.
                                     Case #                                   4 of 25                        Cook v. Intuit, Inc.
                                                                     CLASS ACTION COMPLAINT
                                        Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 5 of 25 Page ID #:5



                                 1   17. Defendant Intuit, Inc. is a software development company that sells a wide
                                 2        variety of accounting and tax preparation software, among these Turbo Tax is
                                 3        the company’s most profitable software, as it provides step-by-step guidance
                                 4        for filing/preparing state and federal tax returns electronically through a
                                 5        computer or even most mobile devices.
                                 6   18. In or around October of 2002, a coalition of tax preparation service providers
                                 7        spearheaded by Turbo Tax created a group known as the “Free File Alliance,”
                                 8        this group entered into an agreement with IRS for the purpose of offering free
                                 9        online tax preparation services to taxpayers who were considered low-income
                                10        earners and therefore least likely to be able to afford electronic tax filings for
                                11        their returns.
                                12   19. This agreement between the Free File Alliance and the IRS has come to be
                                          known as the “Free File Program” and has been extended several times since
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        2002 in documents known as “Memorandums of Understanding” or (“MOU”).
                                15   20. The benefits of this agreement served objectives of both parties, it served the
                                16        IRS’s objective of giving low-income taxpayers a way of being able to afford
                                17        electronic tax filings, as well as shifting the American public toward e-filing
                                18        as a whole opposed to paper filing. It also helped the Free File Alliance
                                19        members goals of not having to compete with a government ran e-file tax
                                20        service, as the agreement specifically prevents the federal government from
                                21        entering into the electronic tax preparation software marketplace.
                                22   21. The MOU is currently in effect and is extended until October 31, 2021.
                                23   22. Although generally the Free File Program allows taxpayers who make
                                24        $66,000 or less gross annual income to be eligible for the Free File Program
                                25        software, the agreement allows for Turbo Tax’s eligibility requirements to be a
                                26        bit more stringent due to its high traffic.
                                27   23. For Turbo Tax, a consumer qualifies for a free federal tax return if one has: 1)
                                28        A gross annual income of $34,000 or less; 2) is eligible for the Earned Income
                                     Case #                                  5 of 25                        Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                        Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 6 of 25 Page ID #:6



                                 1        Tax Credit; or 3) is on active military duty and has an annual gross income of
                                 2        $66,000 or less.
                                 3   24. The official name of Turbo Tax’s Free File Program software is “Turbo Tax
                                 4        Freedom Edition,” this fully functional tax filing software handles virtually all
                                 5        kinds of tax returns no matter the complexity. It includes basic tax filing forms
                                 6        like IRS Form 1040 and nearly 125 additional federal tax forms.
                                 7   25. Where a consumer qualifies for the “Freedom Edition” software from Turbo
                                 8        Tax, there is no reason/need to purchase any of the Turbo Tax paid e-filing
                                 9        products.
                                10   26. Turbo Tax also has another purportedly “free” tax filing software called Turbo
                                11        Tax “Free Edition.” This particular software is made for the most basic of tax
                                12        returns which generally includes people with a W-2 income, have limited
KAZEROUNI LAW GROUP, APC




                                13        interest and dividend income reported on a 1099-INT or 1099-DIV, claim
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        standard deductions, claim the Earned Income Tax credit, or claim child tax
                                15        credits.
                                16   27. Taxpayers who need to file additional forms or use schedules as a part of their
                                17        tax return cannot fully use the “Free Edition” software, and would be forced
                                18        after spending all the time inputting the correct information, to purchase of
                                19        one Turbo Tax’s upgraded software platforms to e-file their return with the
                                20        correct functionality.
                                21   28. In fact, this is a fate that many taxpayers like the Plaintiff’s endure despite
                                22        being eligible under one of the categories to receive Turbo Tax’s “Freedom
                                23        Edition” software that complies with the Free File Program and is absolutely
                                24        of no charge to the taxpayer.
                                25   29. This is due in large part to the fact that Intuit purposefully makes Turbo Tax
                                26        “Freedom Edition” incredibly difficult to access online. For starters, Freedom
                                27        Edition is not accessible from Turbo Tax’s main page                      website,
                                28
                                     Case #                                 6 of 25                        Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                         Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 7 of 25 Page ID #:7



                                 1        https://turbotax.intuit.com. However, all of the paid e-filing software products
                                 2        are directly accessible on the main page website.
                                 3   30. In addition to hiding Freedom Edition away from the main website, Intuit as of
                                 4        approximately April 26, 2019 had structured the online code in a way that
                                 5        makes certain search engine keywords like “turbo tax free,” “turbo tax free
                                 6        file,” or “turbotax” to lead consumers directly to a website where Freedom
                                 7        Edition is not located.
                                 8   31. Several articles have highlighted how Turbo Tax took deliberate steps to
                                 9        ensure that the average consumer would not find Turbo Tax’s Free File
                                10        Program software.1
                                11   32. Intuit purchased advertisements on Google that would result in the paid
                                12        products being displayed at the top of search inquiry, but the Free File
KAZEROUNI LAW GROUP, APC




                                13        Program software would be absent from the page.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   33. According to ProPublica, after both these articles highlighted the deceptive
                                15        practices put on by Intuit in hiding the Freedom Edition from search inquiries,
                                16        Intuit changed the code as of April 28, 2019, so that Freedom Edition was not
                                17        hidden from Google and other online search engines anymore.
                                18   34. Intuit engaged in conduct that contradicted the very purpose of forming the
                                19        Free File Alliance, which was designed to prevent lower-income taxpayers
                                20        from being directed to paid products.
                                21
                                22
                                23
                                     1
                                       This was first reported by ProPublica in an article published on April 22, 2019
                                24
                                     titled “Here’s How Turbo Tax Just Tricked You Into Paying To File Your Taxes”
                                25   https://www.propublica.org/article/turbotax-just-tricked-you-into-paying-to-file-
                                     your-taxes. Subsequently, in another article published by the same media outlet,
                                26
                                     ProPublica put out an article titled “Turbo Tax Deliberately Hid Its Free File Page
                                27   From Search Engines” https://www.propublica.org/article/turbotax-deliberately-
                                     hides-its-free-file-page-from-search-engines.
                                28
                                     Case #                                  7 of 25                       Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                        Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 8 of 25 Page ID #:8



                                 1   35. The most recent iteration of the MOU requires developers who participate in
                                 2        the Free File Program to redirect consumers to other members Free File
                                 3        product if they end up not qualifying under their own.
                                 4   36. The direct result of this conduct is that millions of tax payers every year who
                                 5        would qualify for Turbo Tax’s Free File Program, end up paying unnecessary
                                 6        amounts of money for e-file programs that would otherwise be free if they
                                 7        knew about it and weren’t be deceived into purchasing another product.
                                 8   37. Defendant marketed the Free Edition of the e-file product as “FREE
                                 9        GURANTEED, $0 State. $0 Federal. $0 To File.” This enticed most
                                10        consumers to believe that the Free Edition software was the Freedom Edition
                                11        software that is compliant with the Free File Program, only to later find out
                                12        that unless their tax return was the most basic they would ultimately end up
KAZEROUNI LAW GROUP, APC




                                13        having to pay a price.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   38. ProPublica reported as a result of the intentional deceit, concealment, and
                                15        misrepresentations Turbo Tax has made about its e-filing product, its brought
                                16        them approximately $1 billion annually in unnecessary fees from the
                                17        unsuspecting consumer.
                                18   39. Defendant’s conduct as alleged herein violates several California laws, as
                                19        more fully set forth herein.
                                20                                  FACTUAL ALLEGATIONS
                                21   40. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                22        of this Complaint as though fully stated herein.
                                23   41. On or about December 2018, Plaintiff Cook, a resident of the County of San
                                24        Bernardino, California, sought to have her taxes filed and used Turbo Tax.
                                25   42. Since Plaintiff Cook made less than $34,000 working part-time she qualified
                                26        for the Free File Program with Turbo Tax.
                                27   43. At the time Plaintiff Cook filed her taxes, she believed that the filing would be
                                28        free, as that is the option she chose.
                                     Case #                                  8 of 25                       Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                        Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 9 of 25 Page ID #:9



                                 1   44. After filling in her private information and submitting the filing, Plaintiff was
                                 2        charged a filing fee of approximately $73.
                                 3   45. At the time Plaintiff was charged for Defendant’s product, Plaintiff believed
                                 4        and relied upon the representations made on Defendant’s site and emails that
                                 5        such products were “Free” and that the Free Edition of the software she was
                                 6        using was the only “free” software available.
                                 7   46. Plaintiff reasonably believed that Defendant’s Product would actually be free
                                 8        of charge and due to Plaintiff’s financial status was in fact eligible to have her
                                 9        tax return filed for free pursuant to the Free File Program.
                                10   47. Defendant knew, or in the exercise of reasonable care, should have known that
                                11        its advertisements for Turbo Tax “Free Edition” and materials were materially
                                12        misleading or false.
                                     48. As a consequence of Defendant’s unfair and deceptive advertising and
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        manufacturing practices, Plaintiff and other consumers similarly situated
                                15        purchased Defendant’s Product under the false impression that no free
                                16        alternative was available for them for their type of tax return.
                                17   49. Plaintiff would not have purchased Defendant’s Product but for the
                                18        representations on the software’s advertisements and marketing materials.
                                19   50. Plaintiff and others similarly situated were exposed to and relied upon the
                                20        same material misrepresentations made on Defendant’s website and
                                21        advertisements, where Defendant sold, and currently sells, its product to
                                22        consumers throughout the State of California.
                                23   51. As a result of Defendant’s false and misleading statements and failure to
                                24        disclose (or adequately disclose), Plaintiff and others similarly situated
                                25        consumers collectively paid millions of dollars for unnecessary e-filing
                                26        software, and have suffered, and continue to suffer, injury in fact through the
                                27        loss of money and/or property.
                                28
                                     Case #                                 9 of 25                          Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 10 of 25 Page ID #:10



                                 1   52. This action seeks, among other things, equitable and injunctive relief,
                                 2        restitution of all amounts illegally obtained, and disgorgement of any and all
                                 3        ill-gotten gains as a result of the misconduct alleged herein.
                                 4                              CLASS ACTION ALLEGATIONS
                                 5   53. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                 6        of this Complaint as though fully stated herein.
                                 7   54. Plaintiff brings this action individually and on behalf of all others similarly
                                 8        situated against Defendant, pursuant to Federal Rules of civil Procedure 23(a)
                                 9        and 23(b)(2) and/or (b)(3).
                                10   55. Subject to additional information obtained through further investigation and/or
                                11        discovery, the proposed class (the “Class”) and (“Sub-Class”) consists of:
                                12             National Class
                                               All persons within the United States who were qualified
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                               pursuant to the Free File Program to use a Turbo Tax product
     COSTA MESA, CA 92626




                                14             free of charge after meeting eligibility requirements, but who
                                15             were charged to file their return with Turbo Tax since four
                                               years prior to the filing of the Complaint.
                                16
                                17             California Sub-Class
                                               All persons within the State of California who were qualified
                                18             pursuant to the Free File Program to use a Turbo Tax product
                                19             free of charge after meeting eligibility requirements, but who
                                               were charged to file their return with Turbo Tax since four
                                20             years prior to the filing of the Complaint.
                                21
                                     56. The Class and Sub-Class are sometimes herein referred to as the “Classes.”
                                22
                                     57. Excluded from the Class and Sub-Class is Defendant and any of its officers,
                                23
                                          directors, and employees, or anyone who purchased Defendant’s Product for
                                24
                                          the purpose of resale. Plaintiff reserves the right to modify or amend the Class
                                25
                                          or Subclass definition before the Court determines whether certification is
                                26
                                          appropriate.
                                27
                                28
                                     Case #                                 10 of 25                       Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 11 of 25 Page ID #:11



                                 1   58. The “Class Period” means four years prior to the filing of the Complaint in
                                 2        this action.
                                 3   59. Ascertainability. The members of the Class are readily ascertainable from
                                 4        Defendant’s filing records and/or Defendant’s agent’s records of filings and
                                 5        online sales, as well as through public notice.
                                 6   60. Numerosity. The members of the Class and Sub-Class are so numerous that
                                 7        their individual joinder is impracticable.
                                 8   61. Plaintiff is informed and believe that the Defendant’s e-filing software is a
                                 9        top-selling product with a majority of the market share in tax filing, and
                                10        millions of people use it every year, Plaintiff alleges that the putative Class
                                11        consists of millions of members in the United States.
                                12   62. Existence and Predominance of Common Questions of Law and Fact.
KAZEROUNI LAW GROUP, APC




                                13        Common questions of law and fact exist as to all members of the Classes and
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        predominate over any questions affecting only individual Class members. All
                                15        members of the Class have been subject to the same conduct and their claims
                                16        are based on the same standardized marketing, advertisements and online code
                                17        manipulation. The common legal and factual questions include, but are not
                                18        limited to, the following:
                                19             a.   Whether Intuit engaged in fraud and intentional misrepresentation of
                                20                  its software product;
                                21             b.   Whether the Intuit engaged in negligent misrepresentation of it
                                22                  software product;
                                23             c.   Whether Defendant’s claims and representations regarding Free
                                24                  Edition version of its software, as alleged herein, are untrue,
                                25                  misleading, and/or reasonably likely to deceive the average
                                26                  consumer;
                                27             d.   Whether Intuit deliberately violated its agreement with the IRS
                                28                  regarding the Free File Program;
                                     Case #                                 11 of 25                      Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 12 of 25 Page ID #:12



                                 1             e.   Whether Defendant’s conduct violates California Civil Code §§
                                 2                  1750, et seq.;
                                 3             f.   Whether Defendant’s advertising is false, untrue, or misleading
                                 4                  within the meaning of California Business & Professions Code §§
                                 5                  17500, et seq.;
                                 6             g.   Whether Defendant’s conduct is an unfair, fraudulent, or unlawful
                                 7                  act or practice within the meaning of California Business &
                                 8                  Professions Code §§ 17200, et seq.;
                                 9             h.   Whether Defendant’s advertising is unfair, deceptive, untrue or
                                10                  misleading within the meaning of California Business & Professions
                                11                  Code §§ 17200, et seq.;
                                12             i.   Whether Plaintiff and members of the Class are entitled to actual
KAZEROUNI LAW GROUP, APC




                                13                  damages and/or statutory damages;
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14             j.   Whether Plaintiff and the putative Class members are entitled to
                                15                  equitable relief, including but not limited to restitution and/or
                                16                  disgorgement of ill-gotten gains; and
                                17             k.   Whether Plaintiff and the putative Class members are entitled to
                                18                  injunctive relief as sought herein.
                                19   63. Typicality. Plaintiff’s claims are typical of the claims of the members of the
                                20        Class and the Sub-Class in that Plaintiff are a member of the Class and Sub-
                                21        Class that Plaintiff seek to represent.
                                22   64. Similar to members of the putative Class and Subclass, Plaintiff purchased the
                                23        e-filing software after reasonably believing it to offer free filing services, and
                                24        who were eligible for free e-filing pursuant to the Free File Program.
                                25   65. Adequacy of Representation. Plaintiff will fairly and adequately protect the
                                26        interests of the members of the putative Class and Subclass.
                                27   66. Plaintiff has retained counsel experienced in consumer protection law,
                                28        including class actions, and specifically, false and deceptive advertising.
                                     Case #                                   12 of 25                      Cook v. Intuit, Inc.
                                                                     CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 13 of 25 Page ID #:13



                                 1        Plaintiff has no adverse or antagonistic interest to those in the Class and
                                 2        Subclass will fairly and adequately protect the interests of the Class and
                                 3        Subclass.
                                 4   67. Plaintiff’s attorneys are aware of no interests adverse or antagonistic to those
                                 5        of Plaintiff and proposed Class and Subclass.
                                 6   68. Superiority. A class action is superior to all other available means for the fair
                                 7        and efficient adjudication of this controversy. Individualized litigation would
                                 8        create the danger of inconsistent and/or contradictory judgments arising from
                                 9        the same set of facts. Individualized litigation would also increase the delay
                                10        and expense to all parties and the court system. The damages or other financial
                                11        detriment suffered by individual Class and Sub-class members may be
                                12        relatively small compared to the burden and expense that would be entailed by
KAZEROUNI LAW GROUP, APC




                                13        individual litigation of the claims against the Defendant. The injury suffered
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        by each individual member of the proposed class is relatively small in
                                15        comparison to the burden and expense of individual prosecution of the
                                16        complex and extensive litigation necessitated by Defendant’s conduct. It
                                17        would be virtually impossible for members of the proposed Class and Sub-
                                18        class to individually redress effectively the wrongs to them. Even if the
                                19        members of the proposed Class and Sub-class could afford such litigation, the
                                20        court system could not. Individualized litigation of the complex legal and
                                21        factual issues of such a case increases the delay and expense to all parties,
                                22        including the court. By contrast, the class action device presents far fewer
                                23        management difficulties, and provides the benefits of single adjudication,
                                24        economy of scale, and comprehensive supervision by a single court.
                                25   69. Unless the Class and Sub-class is certified, Defendant will retain monies
                                26        received as a result of Defendant’s unlawful and deceptive conduct alleged
                                27        herein. Unless a class-wide injunction is issued, Defendant will also likely
                                28        continue to, or allow its resellers to, advertise, market, promote, and sell the
                                     Case #                                13 of 25                        Cook v. Intuit, Inc.
                                                                  CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 14 of 25 Page ID #:14



                                 1        Class and Sub-class Product in an unlawful and misleading manner, and
                                 2        members of the Class and Sub-class will continue to be misled, harmed, and
                                 3        denied their rights under California law.
                                 4   70. Further, Defendant has acted or refused to act on grounds that are generally
                                 5        applicable to the class so that declaratory and injunctive relief is appropriate to
                                 6        the Class as a whole, making class certification appropriate pursuant to Fed. R.
                                 7        Civ. P. 23(b)(2).
                                 8
                                                               FIRST CAUSE OF ACTION FOR
                                 9            VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                                                              CAL. CIV. CODE §§ 1750, ET SEQ.
                                10
                                     71. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                11
                                          of this Complaint as though fully stated herein.
                                12
                                     72. California Civil Code Section 1750, et seq., entitled the Consumers Legal
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                          Remedies Act (hereinafter “CLRA”), provides a list of “unfair or deceptive”
     COSTA MESA, CA 92626




                                14
                                          practices in a “transaction” relating to the sale of “goods” or “services” to a
                                15
                                          “consumer.” The Legislature’s intent in promulgating the CLRA is expressed
                                16
                                          in Civil Code Section 1760, which provides, inter alia, that its terms are to be:
                                17
                                18                 Construed liberally and applied to promote its underlying
                                                   purposes, which are to protect consumers against unfair
                                19                 and deceptive business practices and to provide efficient
                                                   and economical procedures to secure such protection.
                                20
                                     73. Defendant’s software product constitutes a “good” as defined pursuant to Civil
                                21
                                          Code Section 1761(a).
                                22
                                     74. Plaintiff and the members of the Classes are each a “consumer” as defined
                                23
                                          pursuant to Civil Code Section 1761(d).
                                24
                                     75. Plaintiff and each of the putative Class and Sub-class members’ purchase of
                                25
                                          Defendant’s software product constitutes a “transaction” as defined pursuant
                                26
                                          to Civil Code Section 1761(e).
                                27
                                     76. Civil Code Section 1770(a)(2), (5), (7) and (9) provide that:
                                28
                                     Case #                                 14 of 25                         Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 15 of 25 Page ID #:15


                                                     The following unfair methods of competition and unfair
                                 1
                                                     or deceptive acts or practices undertaken by any person
                                 2                   in a transaction intended to result or which results in the
                                                     sale or lease of goods or services to any consumer are
                                 3
                                                     unlawful:
                                 4
                                                     (2) [m]isrepresenting the source, sponsorship, approval,
                                 5
                                                     or certification of goods or services;
                                 6
                                                     (5) [r]epresenting that goods or services have
                                 7
                                                     sponsorship, approval, characteristics, ingredients, uses,
                                 8                   benefits, or quantities which they do not have . . .;
                                 9
                                                     (7) [r]epresenting that goods or services are of a
                                10                   particular standard, quality, or grade . . . if they are of
                                11                   another; [and]

                                12                   (9) [a]dvertising goods or services with intent not to sell
                                                     them as advertised.”
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   77. Defendant violated Civil Code Section 1770(a)(2), (5), (7) and (9) by
                                15        marketing and representing its Free Edition software for e-filing as
                                16        “guaranteed free” for federal and state taxes, but drastically limiting the use of
                                17        the “free” functionality of the software to the most basic of tax returns.
                                18   78. Throughout the Class Period, if Plaintiff and members of the Class and Sub-
                                19        class had any slight deviation from the most basic of tax returns or had
                                20        alternative forms from the standard W-2, Plaintiff and members of the class
                                21        would be prompted to “upgrade” the Free Edition of the software to a paid
                                22        product.
                                23   79. On information and belief, Defendant’s violations of the CLRA, as set forth
                                24        herein, were done with awareness of the fact that the conduct alleged was
                                25        wrongful and was motivated solely by Defendant’s self-interest, monetary
                                26        gain, and increased profit.
                                27
                                28
                                     Case #                                   15 of 25                        Cook v. Intuit, Inc.
                                                                     CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 16 of 25 Page ID #:16



                                 1   80. Defendant committed these acts knowing the harm that would result to
                                 2         Plaintiff and Defendant engaged in such unfair and deceptive conduct
                                 3         notwithstanding such knowledge.
                                 4   81. Plaintiff suffered an “injury in fact” because Plaintiff’s money was taken by
                                 5         Defendant as a result of Defendant’s false representations set forth on
                                 6         Defendant’s website and emails.
                                 7   82. As a direct and proximate result of Defendant’s violations of the CLRA,
                                 8         Plaintiff and members of the putative Class and Sub-class are entitled to a
                                 9         declaration that Defendant violated the Consumer Legal Remedies Act.
                                10   83. Attached hereto as Exhibit A is the affidavit of Plaintiff pursuant to Cal. Civ.
                                11         Code § 1780(d).
                                12   84. Plaintiff and the members of the putative Class are entitled to, and seek,
KAZEROUNI LAW GROUP, APC




                                13         injunctive relief prohibiting such conduct in the future.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   85. Plaintiff served a demand letter pursuant to California Civil Code § 1782,
                                15         which was served on Defendant on or about May 30, 2019, by certified U.S.
                                16         mail.
                                17   86. Should TurboTax not comply with Plaintiff’s CLRA demand letter within 30
                                18         days of service, pursuant to Cal. Civ. Code § 1782(d), Plaintiff intends to
                                19         amend the Complaint to add damages under California Civil Code §§ 1750, et
                                20         seq.
                                21   87. In the interim, and until Court grants such an amendment or amendment is
                                22         made as a matter of right, TurboTax may be enjoined from continuing the
                                23         aforementioned conduct, as no cure period is required for an injunction sought
                                24         under the CLRA. Cal. Civ. Code § 1782(a).
                                25   ///
                                26   ///
                                27   ///
                                28   ///
                                     Case #                                  16 of 25                     Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 17 of 25 Page ID #:17


                                                             SECOND CAUSE OF ACTION FOR
                                 1
                                              VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
                                 2                        BUS. & PROF. CODE §§ 17500, ET SEQ.
                                 3   88. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                 4        of this Complaint as though fully stated herein.
                                 5   89. Plaintiff and Defendant are both “person[s]” as defined by California Business
                                 6        & Professions Code § 17506.
                                 7   90. California Business & Professions Code § 17535 authorizes a private right of
                                 8        action on both an individual and representative basis.
                                 9   91. Defendant represents that its software product is “guaranteed free” for any
                                10        federal and state tax return, when, in fact, the software product is only free for
                                11        the most basic of tax returns and would serve less than a majority of taxpayers
                                12        under the current model.
KAZEROUNI LAW GROUP, APC




                                13   92. Such misrepresentations, acts, and non-disclosures by Defendant constitute
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        false and misleading advertising in violation of Business & Professions Code
                                15        §§ 17500, et seq.
                                16   93. At all times relevant, Defendant’s advertising and promotion of its software
                                17        product was, and is, untrue, misleading, and likely to deceive the reasonable
                                18        consumer and the public.
                                19   94. Defendant deceived Plaintiff and the members of the Classes by representing
                                20        that its e-filing software was free, when Defendant knew that the likelihood of
                                21        the product being free for a majority of taxpayers was nonexistent and that
                                22        most would ultimately end up paying for the e-filing service despite the
                                23        individuals being eligible to file a free tax return electronically.
                                24   95. Upon information and belief, Defendant engaged in the false and/or
                                25        misleading advertising and marketing of its software product, as alleged
                                26        herein, with the intent to directly or indirectly induce consumers to purchase
                                27        its software product, which Defendant knew, or had reason to know, would
                                28        not end up being free to qualifying Free File Program taxpayers.
                                     Case #                                  17 of 25                            Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 18 of 25 Page ID #:18



                                 1   96. Such conduct violated California Business & Professions Code §§ 17500, et
                                 2        seq.
                                 3   97. Had Defendant truthfully advertised that its software product was not
                                 4        guaranteed to be free and directed consumers to the Free File Program version
                                 5        of their software to see if they qualified, Plaintiff and the members of the
                                 6        Classes would not have purchased the paid e-filing software, and would have
                                 7        been able to file their taxes with all the relevant information totally free of
                                 8        charge.
                                 9   98. The false and/or misleading advertising of the Product by Defendant presents
                                10        a continuing threat to consumers, as such conduct is ongoing to this day.
                                11   99. As a direct and proximate result of the aforementioned acts and omissions by
                                12        Defendant, Defendant received and continues to hold monies rightfully
KAZEROUNI LAW GROUP, APC




                                13        belonging to Plaintiff and the putative Class and Sub-class members, who
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        were led to purchase Defendant’s software product during the Class Period.
                                15                            THIRD CAUSE OF ACTION FOR
                                              VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
                                16
                                                           BUS. & PROF. CODE §§ 17200, ET SEQ.
                                17
                                     100. Plaintiff re-allege and incorporate by reference all of the above paragraphs of
                                18
                                          this Complaint as though fully stated herein.
                                19
                                     101. Plaintiff and Defendant are each a “person” as defined by California Business
                                20
                                          & Professions Code § 17201. California Business & Professions Code § 17204
                                21
                                          authorizes a private right of action on both an individual and representative
                                22
                                          basis.
                                23
                                     102. “Unfair competition” is defined by Business and Professions Code § 17200 as
                                24
                                          encompassing several types of business “wrongs,” including: (1) an
                                25
                                          “unlawful” business act or practice, (2) an “unfair” business act or practice, (3)
                                26
                                          a “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
                                27
                                          misleading advertising.” The definitions in § 17200 are drafted in the
                                28
                                     Case #                                 18 of 25                        Cook v. Intuit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 19 of 25 Page ID #:19



                                 1        disjunctive, meaning that each of these “wrongs” operates independently from
                                 2        the others.
                                 3   103. By and through Defendant’s conduct alleged in further detail above and
                                 4        herein, Defendant engaged in conduct which constitutes unlawful, unfair,
                                 5        and/or fraudulent business practices, and unfair, deceptive, untrue or
                                 6        misleading advertising, as prohibited by California’s UCL.
                                 7                                  A. “UNLAWFUL” PRONG
                                 8   104. Beginning at a date currently unknown and continuing to the time of the filing
                                 9        of this Complaint, Defendant has committed acts of unfair competition,
                                10        including those described above, by engaging in a pattern of “unlawful”
                                11        business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
                                12        by marketing, advertising, and distributing Defendant’s Product in violation of
                                          California’s Consumers Legal Remedies Act, Civil Code § 1750, et seq. and
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        California’s False Advertising Law, Business & Professions Code §§ 17500,
                                15        et seq., as alleged herein.
                                16   105. Defendant violated the above-referenced statutes by falsely representing that
                                17        its product was guaranteed free when it truly was not, and by deliberately
                                18        hiding the truly free version from consumers via search inquiry code
                                19        manipulation.
                                20   106. By advertising, promoting, advertising, and selling its Product in violation of
                                21        those California laws, Defendant engaged in a pattern of “unlawful” business
                                22        practices within the meaning of California’s UCL.
                                23                                      B. “UNFAIR” PRONG
                                24   107. Beginning at a date currently unknown and continuing to the time of the filing
                                25        of this Complaint, Defendant has committed acts of unfair competition as
                                26        prohibited by Bus. & Prof. Code §§ 17200, et seq.
                                27   108. Had Plaintiff and the putative class members been informed that Defendant’s
                                28        software product was not guaranteed free, and that there was another version
                                     Case #                                  19 of 25                     Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 20 of 25 Page ID #:20



                                 1        of the software that they would have qualified for that would have enabled
                                 2        them to file their tax returns no matter the complexity for completely free, then
                                 3        Plaintiff and members of the Classes would not have paid for the any of the
                                 4        software that cost money.
                                 5   109. In other words, Defendant earned the business of Plaintiff and the putative
                                 6        Class and Sub-class members by using deceptive advertising, which placed
                                 7        competitors at a disadvantage.
                                 8   110. Further, Plaintiff and the members of the Classes were harmed in that they
                                 9        paid a price premium for the software product.
                                10                                 C. “FRAUDULENT” PRONG
                                11   111. Beginning at a date currently unknown and continuing to the time of the filing
                                12        of this Complaint, Defendant engaged in acts of unfair competition, including
KAZEROUNI LAW GROUP, APC




                                13        those described above and herein, in violation of Bus. & Prof. Code §§ 17200,
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        et seq., by engaging in a pattern of “fraudulent” business practices within the
                                15        meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely advertising its
                                16        software as guaranteed free and deliberately hiding the truly free version of the
                                17        software from the search inquiries of consumers so that they had to pay for
                                18        something they could have gotten for free.
                                19   112. Plaintiff reserves the right to allege further conduct that constitutes other
                                20        fraudulent business acts or practices. Such conduct is ongoing and continues
                                21        to this date.
                                                                  FOURTH CAUSE OF ACTION
                                22
                                                               NEGLIGENT MISREPRESENTATION
                                23   113. Plaintiff repeats, re-alleges, and incorporates by reference the above
                                24        allegations as if fully stated herein.
                                25   114. Beginning at a date currently unknown and continuing to the time of the filing
                                26        of this Complaint, Defendant represented to Plaintiff and others similarly
                                27
                                28
                                     Case #                                  20 of 25                      Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 21 of 25 Page ID #:21



                                 1        situated, through website promotion, advertising materials and emails, that
                                 2        Defendant’s e-filing software was guaranteed free even though it was not.
                                 3   115. Defendant made these representations knowing, or having reason to know, that
                                 4        a majority of consumers would end up having to pay for a paid version of the
                                 5        software to file their tax returns due to the limited functionality of the
                                 6        purportedly “free” version.
                                 7   116. Defendant acted with the intent to induce the public, including Plaintiff and
                                 8        putative Class and Sub-class members, to purchase Defendant’s software
                                 9        product.
                                10   117. Plaintiff and the putative Class and Sub-class members saw, believed, and
                                11        relied upon Defendant’s representations in making the decision to purchase
                                12        Defendant’s software product.
KAZEROUNI LAW GROUP, APC




                                13   118. At all times relevant, Defendant knew or should have known that such
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        representations were untrue, and Defendant had no reasonable basis for
                                15        believing the representations to be true.
                                16   119. As a proximate result of Defendant’s negligent misrepresentations, Plaintiff
                                17        and other consumers similarly situated were induced to purchase, purchase
                                18        more of, or pay more for Defendant’s Product due to the unlawful acts of
                                19        Defendant, in an amount to be determined at trial, during the Class Period.
                                20
                                                                   FIFTH CAUSE OF ACTION
                                21                             INTENTIONAL MISREPRESENTATION
                                22   120. Plaintiff repeats, re-alleges, and incorporates herein by reference the above
                                23        allegations as if fully stated herein.
                                24   121. Beginning at a date currently unknown and continuing to the time of the filing
                                25        of this Complaint, Defendant intentionally represented to Plaintiff and others
                                26        similarly situated, through website promoting and advertising materials, that
                                27        Defendant’s software product was guaranteed free even though Defendant
                                28        knew most people would end up having to pay for it to be filed.
                                     Case #                                  21 of 25                       Cook v. Intuit, Inc.
                                                                    CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 22 of 25 Page ID #:22



                                 1   122. Defendant acted intentionally by willfully and purposefully induced
                                 2        unsuspecting consumers to believe that even complex tax returns could be
                                 3        electronically filed free of charge.
                                 4   123. Because the software has such a limited functionality in relation to the amount
                                 5        of information that can be included on your tax return Defendant knew
                                 6        induced consumers to pay for a product many of them could have truly got for
                                 7        free.
                                 8   124. Defendant knew or had reason to know such representations were false, and
                                 9        continued to represent its software in a false or misleading way.
                                10   125. Plaintiff and the putative Class and Sub-class members saw, believed, and
                                11        relied upon Defendant’s representations in making the decision to purchase
                                12        software not knowing that there was a totally free version of that software that
KAZEROUNI LAW GROUP, APC




                                13        they were eligible for.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   126. As a proximate result of Defendant’s intentional misrepresentations, Plaintiff
                                15        and the putative Class and Sub-class members were damaged in an amount to
                                16        be determined at trial.
                                17   127. Plaintiff alleges the “who, what, when, where, and how” of the alleged
                                18        deception by Defendant as follows:
                                19              i.   The “who” is Defendant;
                                20             ii.   The “what” is the representation that Defendant’s software was free
                                21                   when it in fact would not be free;
                                22            iii.   The “when” is the date Plaintiff was charged for use of the software
                                23                   product, and the Class Period of four years prior to the filing of this
                                24                   Complaint;
                                25            iv.    The “where” is in Defendant’s product, advertisements, and online
                                26                   marketing; and
                                27             v.    The “how” is the allegation that Defendant did not disclose that its
                                28                   software product is not guaranteed free, and did not direct consumers
                                     Case #                                    22 of 25                       Cook v. Intuit, Inc.
                                                                      CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 23 of 25 Page ID #:23



                                 1                    to the true free version of its software pursuant to the Free File
                                 2                    Program.
                                 3   128. By engaging in the acts described above, Defendant is guilty of malice,
                                 4        oppression, and fraud, and Plaintiff and the members of the Classes are
                                 5        therefore entitled to recover exemplary or punitive damages.
                                 6
                                 7                                       PRAYER FOR RELIEF
                                 8            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and
                                 9   the putative Class members the following relief against Defendant:
                                10            • that this action be certified as a Class Action;
                                11            • that Plaintiff be appointed as the Class Representative;
                                12            • that Plaintiff’s attorneys be appointed as Class Counsel;
                                              • that Defendant’s wrongful conduct be adjudged and decreed to violate the
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                consumer protection statutes raised herein;
                                15            • An order requiring imposition of a constructive trust and and/or
                                16                disgorgement of Defendant’s ill-gotten gains and to pay restitution to
                                17                Plaintiff and all members of the Classes and to restore to the Plaintiff and
                                18                members of the class all funds acquired by means of any act or practice
                                19                declared by this court to be an unlawful, fraudulent or unfair business act
                                20                or practice, in violation of laws, statutes or regulations, or constituting
                                21                unfair competition;
                                22            •   Distribution of any monies recovered on behalf of members of the Classes
                                23                via fluid recovery or cy pres recovery were necessary and as applicable, to
                                24                prevent Defendant from retaining the benefits of their wrongful conduct;
                                25            •   that Plaintiff and each of the other members of the Class recover the
                                26                amounts by which Defendant has been unjustly enriched;
                                27            •   A temporary, preliminary and/or permanent order for injunctive relief
                                28                requiring Defendant to: (i) discontinue its false and/or misleading
                                     Case #                                      23 of 25                      Cook v. Intuit, Inc.
                                                                        CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 24 of 25 Page ID #:24



                                 1                statement/s; and (ii) undertake an immediate public information
                                 2                campaign to inform members of the proposed class as to their prior
                                 3                practices;
                                 4            • that Defendant be enjoined from continuing the wrongful conduct alleged
                                 5                herein and be required to comply with all applicable laws;
                                 6            • Pre-judgment interests from the date of filing of this suit;
                                 7            • that Plaintiff and each member of the Classes recover their costs of suit.
                                 8
                                                                FIRST CAUSE OF ACTION FOR
                                 9
                                                  VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                10                        CAL. BUS. & PROF. CODE §§ 1750, ET SEQ.
                                11            • Injunctive relief to Cal. Civ. Code § 1780(a); and
                                12            •   an award of costs and attorney’s fees pursuant to Cal. Civ. Code §
KAZEROUNI LAW GROUP, APC




                                13                1780(d).
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                                                 SECOND CAUSE OF ACTION FOR
                                15                      VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
                                16                          CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
                                17            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203;
                                18                and
                                19            • recovery of reasonably attorney’s fees pursuant to, inter alia, California
                                20                Code of Civil Procedure § 1021.5.
                                21
                                                                THIRD CAUSE OF ACTION FOR
                                22                   VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                23                        CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                24            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
                                25                and
                                26            • recovery of reasonable attorneys’ fees pursuant to, inter alia, California
                                27                Code of Civil Procedure § 1021.5.
                                28
                                     Case #                                    24 of 25                        Cook v. Intuit, Inc.
                                                                      CLASS ACTION COMPLAINT
                                       Case 5:19-cv-01011 Document 1 Filed 06/02/19 Page 25 of 25 Page ID #:25


                                                                 FOURTH CAUSE OF ACTION FOR
                                 1
                                                                NEGLIGENT MISREPRESENTATION
                                 2            • A judgment against Defendant for general and compensatory damages in
                                 3               an amount to be determined at trial; and
                                 4
                                 5
                                                                  FIFTH CAUSE OF ACTION FOR
                                 6                             INTENTIONAL MISREPRESENTATION
                                 7            • A judgment against Defendant for general and compensatory damages in
                                 8               an amount to be determined at trial;
                                 9            • punitive damages pursuant to Cal. Civ. Code § 3294; and
                                10            • that Plaintiff and the members of the Class be granted any other relief the
                                11               Court may deem just and proper.
                                12
                                                                           TRIAL BY JURY
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                     129. Pursuant to the Seventh Amendment to the Constitution of the United States of
     COSTA MESA, CA 92626




                                14
                                          America, Plaintiff are entitled to and demand a trial by jury.
                                15
                                16
                                     Dated: June 1, 2019                           Respectfully submitted,
                                17
                                                                                   KAZEROUNI LAW GROUP, APC
                                18
                                19
                                                                                   By: __/s/ Abbas Kazerounian_______
                                20                                                      ABBAS KAZEROUNIAN, ESQ.
                                                                                        Attorney for Plaintiff
                                21
                                22   [ADDITIONAL PLAINTIFF’S COUNSEL]
                                23   HYDE & SWIGART
                                     Joshua B. Swigart, Esq. (SBN: 225557)
                                24   josh@westcoastlitigation.com
                                     2221 Camino Del Rio South, Suite 101
                                25   San Diego, CA 92108-3551
                                26   Telephone: (619) 233-7770
                                     Facsimile: (619) 297-1022
                                27
                                28
                                     Case #                                   25 of 25                       Cook v. Intuit, Inc.
                                                                     CLASS ACTION COMPLAINT
